Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 7, 2008, convicting her of burglary in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant claims that she was deprived of her right to the effective assistance of counsel under the United States Constitution (see US Const 6th Amend) because her attorney allegedly improperly advised her about the term of imprisonment to be imposed, that claim is based on matter dehors the record, and thus cannot be reviewed on direct appeal from the judgment of conviction (see People v Paugam, 57 AD3d 1012 [2008]; People v Reels, 17 AD3d 488, 489 [2005]; People v Campbell, 6 AD3d 623, 624 [2004]). To the extent that the claim is based upon matters contained in the record, it is without merit (see Hill v Lockhart, 474 US 52, 59 [1985]; Strickland v Washington, 466 US 668 [1984]; People v McDonald, 1 NY3d 109, 113-114 [2003]).
The defendant’s valid and unrestricted waiver of her right to appeal, executed as part of her plea agreement, precludes review of her claim that the sentence imposed was excessive (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 255 [2006]; People v Seaberg, 74 NY2d 1, 9 [1989]). Rivera, J.P., Dillon, Covello, Eng and Hall, JJ., concur.